     Case 2:19-cv-00514-JAK-SS Document 26 Filed 01/24/20 Page 1 of 3 Page ID #:200




     Jeremy E. Branch, CA Bar #303240
 1
     Law Offices of Jeffrey Lohman
 2   4740 Green River Rd., Suite 310
     Corona, CA 92880
 3
     Telephone: (866) 329-9217
 4
     Attorney for Plaintiff
 5

 6
                         UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8   AMANDA SNYDER,                           )    Case No.: 2:19-cv-00514-JAK-SS
                                              )
 9                                            )
                  Plaintiff,                  )    NOTICE OF SETTLEMENT
10                                            )
                                              )
           vs.                                )
11                                            )    Hon. John A. Kronstadt
                                              )
12   NAVIENT SOLUTIONS INC.,                  )
                                              )
13                                            )
                  Defendant.                  )
14                                            )
                                              )
15

16                             NOTICE OF SETTLEMENT
17
           Plaintiff, Amanda Snyder notifies this Court that Plaintiff and Defendant,
18
     NAVIENT SOLUTIONS INC., have resolved all claims between them in this
19
     matter and are in the process of completing the final settlement documents and
20
     filing the appropriate dismissal pleadings. The parties request that the Court
21
     retain jurisdiction for sixty (30) days for any matters related to completing and/or
22
     enforcing the settlement and stay all remaining discovery deadlines.
23

24

25


                                     NOTICE OF SETTLEMENT
     Case 2:19-cv-00514-JAK-SS Document 26 Filed 01/24/20 Page 2 of 3 Page ID #:201




 1
     Dated: January 24, 2020              Respectfully submitted,
 2
                                          Law Offices of Jeffrey Lohman, P.C.
 3

 4                                        By: /s/Jeremy E Branch
                                          Jeremy E. Branch, Esq.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                  NOTICE OF SETTLEMENT
     Case 2:19-cv-00514-JAK-SS Document 26 Filed 01/24/20 Page 3 of 3 Page ID #:202




 1
                             CERTIFICATE OF SERVICE
 2
           I hereby certify that on January 24, 2020, I filed NOTICE OF
 3

 4   SETTLEMENT using the CM/ECF system, which will provide notice to the

 5   following:
 6

 7
     DENNIS N. LUECK, JR. (SBN 292414)
 8
     HINSHAW & CULBERTSON LLP
 9   633 West 5th Street, 47th Floor
     Los Angeles, CA 90071
10
     T: 310-680-2800
11   F: 310-614-7399
     E: dlueck@hinshawlaw.com
12
     ELVIN I. TABAH (SBN 286369)
13
     HINSHAW & CULBERTSON LLP
14   11601 Wilshire Blvd., Suite 800
     Los Angeles, CA 90025
15
     T: 310-909-8000
16   F: 310-909-8001
     E: etabah@hinshawlaw.com
17

18

19
                                           Respectfully submitted,
20

21                                         Law Offices of Jeffrey Lohman, P.C.

22                                         By: s/ Jeremy E. Branch
                                             Jeremy E. Branch, Esq.
23
                                             Attorney for Plaintiff
24

25


                                   NOTICE OF SETTLEMENT
